Whititeld, O. J.,
delivered the opinion of the court.
The board of supervisors is the general representative of the county in all fiscal matters. This has been its character, and this is its function, time out of mind, under our system of government. Under Coda 1892, § 296, it is made its duty primarily to furnish the courthouse and every county office therein with everything needed for the courtroom or for said offices. Primarily, it is the duty of said board, therefore, to furnish the courtroom and the chancery clerk’s office with even, those things which the chancellor, under Code 1892, § 926, may order the chancery clerk to purchase as necessary for the courtroom and the chancery clerk’s office under that section. But there is a class of things which, if the board of supervisors do not furnish, the chancellor may order the chancery clerk to procure; and that class of things embrace those enumerated in code, § 926, which are “necessary stationery, furniture, books, presses, seals, and other things necessary for the same (that is, other things of the same kind), and for the safe keeping of the books, records and papers belonging thereto.” The phrase “books, records and papers belonging thereto” — that is, belonging to the chancery clerk’s office and the courtroom in this case1 — means such “books, records and papers” only as belong to the court as a chancery court; such as are needed and used by the court or the clerk in matters pertaining to the procedure and business of the chancery court as such' — as, for example, all the various dockets; all the files, with the papers in the case, of every description ; all minute books; books for final record of decrees; all books containing the vacation acts of the clerk, etc. These “books, records and papers” belonging to the said office and *202the said court, and these only, are those “for the safe-keeping” of which the chancellor may make an allowance. The larger part, perhaps, of “the books, records and papers” kept in the chancery clerk’s office, are “books, records and papers” of a wholly different kind, with which the chancery court, as a court, has nothing to do. For example, the assessment rolls of the county; the records containing the minutes and proceedings of the board of supervisors; all petitions of every kind the law authorizes to be presented to the board of supervisors, with all papers relating thereto; the record books containing the record of conveyances of land in the country; and various other books, records and papers belonging to the office of chancery clerk, of which the clerk is the proper custodian in his capacity as clerk of the board of supervisors and county auditor. See, among others, §§ 2454, 2455, 2456, 2457 and 1991 (v) (hh) and § 327 of the code of 1892. This latter class of “books, records and papers” constitutes those for the safe-keeping of which the board of supervisors alone can provide. In short, the distinction is between that class of books, records and papers, which belong peculiarly and properly to the administration of all the business of the chancery court as such, on the one hand, and all books, records and papers not so pertaining to the administration of the affairs of the court as such, on the other hand. Both of these classes of books, records and papers the board of supervisors is under the primary duty to provide. If it fails to provide the former kind of the two just mentioned, then the chancery court may order the clerk to supply them. If it fails to supply the books, records and papers of the second kind just mentioned, the chancery court has no power to order the clerk to supply them. It is only in this way that Code §§ 296 and 926 can be harmonized. But this construction does harmonize them, and is clearly the correct construction. The legislature did not intend by Code .§ 926 to give either the circuit or the chancery court power to provide for the safe-keeping of any other books, records and papers than those which peculiarly *203and properly pertain to the administration of the business of such courts respectively. Provision for the safe-keeping of all other books, records, and papers the law committed to the board of supervisors, the general county agent in such matters.
One other observation: It is perfectly clear that the procedure under Code § 926 should be as follows: The clerk should request the chancery court to make the allowance for the purchase of such receptacles as might be needed “for the safekeeping,” etc. The chancellor should act on this request, and direct the clerk as to what he should procure — that is, what shelves, etc. — limiting also the amount to be expended. After the clerk shall have made the purchases, he should report the same, with the sums expended, to the chancellor, who should then, if he finds them correct, approve the allowance. It is not for the clerk, in the first instance, to buy, and for the chancellor simply to assent to this action of the clerk. The law intends that the chancellor shall exercise his discretion as to what articles should be bought, and as to what prices shall be paid, and we think the statute means that the chancellor must do both before the clerk is empowered to make the purchases at all; otherwise the clerk will be invested with the discretion which the law committed to the chancery court alone. In this case nearly the whole of the bill is for roller shelves, designed to contain books in which are recorded land conveyances; in other words, records not pertaining peculiarly to the business of the chancery court as such. Again, the chancellor did not, in this case, first direct the clerk what “needful things to purchase for the safe-keeping,” etc., nor fix the price to be paid. The clerk acted on his own initiative, without any authority so to do. The case of Jones v. Board of Supervisors Lee County (Miss.), 12 South., 841, does not conflict with these views. The issues here involved were not there considered. The chancellor there had “recommended the allowance to the board of supervisors, asking them to make the allowance.” We simply held that, where the chancellor has exercised the power conferred by § 926, *204the only object of the reference by him of the allowance he has already made is to give the board notice of the amount for which the law requires it in such case to issue its warrant. We, in that opinion, three several times indicated that we were not expressing any opinion as to whether the account was a proper one; saying, “if the account was proper,” etc. We held nothing as to whether the claim there presented was or was not a proper allowance for the chancellor to make, for it was not involved. It follows, necessarily, that the decree must be reversed, and the petition dismissed.

Reversed and Dismissed.